DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to specifically teach or fairly suggest a method of time aligning data transmitted from a set of access nodes to a distributor, the method comprising: maintaining a control array of N observation time slots, indexed as 0 to (N−1), each observation time slot designated to a respective access node; sending from a controller of the distributor to each access node: a definition of a cyclic signal structure of N segments, indexed as 0 to (N−1), each segment containing two markers, each market indicating an index of said each segment; and indices of respective control segments corresponding to indices of observation time slots designated to said each access node; during each observation time slot, said controller: instructing a distributing mechanism of the distributor to direct to said controller a signal portion received from a respective access node; detecting from the signal portion a position of a segment marker and a segment index; determining a temporal displacement of the signal portion according to said position, said segment index, and index of said each observation time slot; and communicating said temporal displacement to said respective access node.
Specifically, the closest prior art identified by Examiner, e.g. 2021/0067850, 2020/0077166, 2018/0375722, and 7,233,590, fail to specifically teach maintaining a control array of N observation time slots, indexed as 0 to (N−1), each observation time slot designated to a respective access node; sending from a controller of the distributor to each access node: a definition of a cyclic signal structure of N segments, indexed as 0 to (N−1), each segment containing two markers, each market indicating an index of said each segment; and indices of respective control segments corresponding to indices of observation time slots designated to said each access node.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/Primary Examiner, Art Unit 2637